DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the preliminary amendment on 10/3/2022 in which claims 1, 7, 12, and 13 were amended and claims 15-20 were added.
Claims 1-20 are pending and presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 9 of U.S. Patent No. 11289579 (US Patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because
As to claim 15: Claim 1 of US Patent disclose all limitations of instant claim 15.
As to claim 16: Claim 2 of US Patent disclose all limitations of instant claim 16.
As to claim 17: Claim 3 of US Patent disclose all limitations of instant claim 17.
As to claim 18: Claim 4 of US Patent disclose all limitations of instant claim 18.
As to claim 19: Claim 7 of US Patent disclose all limitations of instant claim 19.
As to claim 20: Claim 9 of US Patent disclose all limitations of instant claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2021/0028285 and Chang hereinafter) in view of Chen et al (US 11437484 and Chen hereinafter).
As to claims 1, 3-8, and 12: Chang discloses [claim 1] a method of manufacturing an electronic device, the method comprising: depositing an interlayer dielectric (116; [0019]; Fig. 1C) on a top surface of a channel (channel is inherently present in the substrate/fin located under the layer 116) located between a source (left 110; [0016]) and a drain (right 110; [0016]) on a substrate (100; [0011]); depositing a high-k dielectric material (118; [0020]) on the interlayer dielectric; depositing a dipole layer (122; [0029]; Fig. 1D) on the high-k dielectric material, the dipole layer comprising one or more of titanium aluminum nitride (TiAlN), aluminum nitride, tantalum nitride, titanium tantalum nitride (TiTaN), titanium oxide (TiO), tantalum oxide (TaO), and titanium aluminum carbide (TiAlC) ([0029]; 122 can be TiAlC); depositing a capping layer (123; [0030]; Fig. 3) in situ ([0030]-0032]; in situ means to form in place, and 123 is formed in a chamber, thus in place; claim does not expressly state that the capping layer is formed at the same time or same chamber as another layer); [claim 3] further comprising depositing a gate metal (124; [0032]) on a dipole region, wherein the dipole region comprises the interlayer dielectric (116), the high-k dielectric material (118), and the dipole layer (122); [claim 4] wherein the gate metal comprises one or more of nitrogen (N), copper (Cu), cobalt (Co), tungsten (W), titanium (Ti), tantalum (Ta), molybdenum (Mo), nickel (Ni), ruthenium (Ru), silver (Ag), gold (Au), iridium (Ir), aluminum (Al), and platinum (Pt) ([0032]; 124 cn be W, Al, or Cu); [claim 5] wherein the source and the drain independently comprise one or more of copper (Cu), cobalt (Co), tungsten (W), titanium (Ti), molybdenum (Mo), nickel (Ni), ruthenium (Ru), silver (Ag), gold (Au), iridium (Ir), platinum (Pt), phosphorus (P), germanium (Ge), silicon (Si), aluminum (Al), and zirconium (Zr) ([0016]; 110 comprises silicon); [claim 6] wherein the interlayer dielectric comprises a low-K dielectric ([0019]; 116 can comprise silicon oxide, a low-K dielectric); [claim 7] wherein the low-K dielectric is selected from one or more of silicon, silicon oxide, silicon nitride, silicon oxynitride, silicon oxycarbide, silicon carbon nitride, doped silicon, doped silicon oxide, and spin-on dielectrics ([0019]; silicon oxide); [claim 8] wherein the high-k dielectric material comprises one or more of hafnium oxide and lanthanum (La) doped high-k dielectrics ([0021]; 118 can comprise hafnium oxide); [claim 12] wherein the capping layer comprises one or more of titanium nitride and titanium aluminum (123; [0038]; 123 can be TiN).
Chang fails to expressly disclose [claim 1] thermally annealing the device.
Chen discloses a gate last process, as does Chang, where a thermal annealing process is used.
Therefore, Chen discloses [claim 1] thermally annealing the device (col. 4, lines 62-67; claim does not expressly state when the thermal anneal occurs or what the thermal anneal accomplishes).  
Given the teachings of Chen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Chang by employing the well-known or conventional features of transistor fabrication, such as displayed by Chen, by employing a thermal anneal step in order to activate impurities that are implanted into the device (col. 4, lines 62-67).
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chen as applied to claim 1 above, and further in view of Lin et al (US 11018232 and Lin hereinafter).
Although the method disclosed by Chang in view of Chen shows substantial features of the claimed invention (discussed in paragraph 10 above), it fails to expressly disclose:
wherein the dipole layer has a thickness of less than about 50 Å.  
Chang discloses in [0029] that the dipole layer is a work-function layer.
Lin discloses in col. 11, lines 41-55 that a work-function layer in a transistor can have a thickness of 10-40 Å.
As stated in MPEP 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Therefore, since the claimed range and disclosed range overlap, there is a prima facie case of obviousness.



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fratin et al (US 2021/0005664 and Fratin hereinafter) in view of Chang in view of Chen.
As to claims 13 and 14: Fratin discloses in [0090] that it was well known in the art before the effective filing date of the claimed invention to use a non-transitory computer readable medium that when executed by a processor (controller) of an apparatus (a process chamber) will cause the apparatus to perform a method that includes depositing layers.
Therefore, Fratin discloses [claim 13] a non-transitory computer readable medium including instructions, that, when executed by a controller (processor; [0090]) of a processing chamber (apparatus; [0090]), cause the processing chamber to perform the operations of a desired method.
Fratin fails to expressly disclose where the method [claim 13] deposit an interlayer dielectric on a top surface of a channel located between a source and a drain on a substrate; deposit a high-x dielectric material on the interlayer dielectric; deposit a dipole layer on the high-x dielectric material, the dipole layer comprising one or more of titanium aluminum nitride (TiAlN), aluminum nitride (AlN), tantalum nitride (TaN), titanium tantalum nitride (TiTaN), titanium oxide (TiO), tantalum  oxide (TaO), and titanium aluminum carbide (TiAlC); deposit a capping layer in situ; and thermally anneal the device; [claim 14] depositing a gate metal on a dipole region, wherein the dipole region comprises the interlayer dielectric, the high-k dielectric material, and the dipole layer.
Chang discloses a method that [claim 13] deposit an interlayer dielectric (116; [0019]; Fig. 1C) on a top surface of a channel (channel is inherently present in the substrate/fin located under the layer 116) located between a source (left 110; [0016]) and a drain (right 110; [0016]) on a substrate (100; [0011]); deposit a high-k dielectric material (118; [0020]) on the interlayer dielectric; deposit a dipole layer (122; [0029]; Fig. 1D) on the high-k dielectric material, the dipole layer comprising one or more of titanium aluminum nitride (TiAlN), aluminum nitride, tantalum nitride, titanium tantalum nitride (TiTaN), titanium oxide (TiO), tantalum oxide (TaO), and titanium aluminum carbide (TiAlC) ([0029]; 122 can be TiAlC); deposit a capping layer (123; [0030]; Fig. 3) in situ ([0030]-0032]; in situ means to form in place, and 123 is formed in a chamber, thus in place; claim does not expressly state that the capping layer is formed at the same time or same chamber as another layer); [claim 14] deposit a gate metal (124; [0032]) on a dipole region, wherein the dipole region comprises the interlayer dielectric (116), the high-k dielectric material (118), and the dipole layer (122).
As all the claimed elements (using a non-transitory computer readable medium that can control a processor to execute a method as taught by Fratin and the claimed method of forming a semiconductor device as taught by Chang) were known in the prior art before the effective filing date of the claimed invention and a person having ordinary skill could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded predictable results (namely, forming a transistor with improved characteristics, see [0003] of Chang) by using an automated process) to one of ordinary skill in the art before the effective filing date of the claimed invention.
Chang fails to expressly disclose [claim 13] thermally anneal the device.
Chen discloses a gate last process, as does Chang, where a thermal annealing process is used.
Therefore, Chen discloses [claim 13] thermally anneal the device (col. 4, lines 62-67; claim does not expressly state when the thermal anneal occurs or what the thermal anneal accomplishes).  
Given the teachings of Chen, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Fratin in view of Chang by employing the well-known or conventional features of transistor fabrication, such as displayed by Chen, by employing a thermal anneal step in order to activate impurities that are implanted into the device (col. 4, lines 62-67).

Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hekmatshoartabari (US 11132177 and Hekmatshoartabari hereinafter) in view of Jeon et al (“Plasma-enhanced Atomic Layer Deposition of TiAlN: Compositional and Optoelectronic Tunability” and Jeon hereinafter).
As to claims 15, 16, and 18-20: Chang discloses [claim 15] a method of manufacturing an electronic device, the method comprising: depositing an interlayer dielectric (116; [0019]; Fig. 1C) on a top surface of a channel (channel is inherently present in the substrate/fin located under the layer 116) located between a source (left 110; [0016]) and a drain (right 110; [0016]) on a substrate (100; [0011]); depositing a high-k dielectric material (118; [0020]) on the interlayer dielectric; depositing a dipole layer (122; [0029]; Fig. 1D) on the high-k dielectric material; depositing a capping layer (123; [0030]; Fig. 3) in situ ([0030]-0032]; in situ means to form in place, and 123 is formed in a chamber, thus in place; claim does not expressly state that the capping layer is formed at the same time or same chamber as another layer), the capping layer comprises one or more of titanium nitride and titanium aluminum (123; [0038]; 123 can be TiN); [claim 16] wherein the dipole layer comprising one or more of aluminum nitride (AlN), tantalum nitride (TaN), titanium aluminum nitride (TiAlN), titanium tantalum nitride (TiTaN), titanium oxide (TiO), tantalum oxide (TaO), and titanium aluminum carbide (TiAlC) ([0029]; 122 can be TiAlC); [claim 18] further comprising depositing a gate metal (124; [0032]) on a dipole region, wherein the dipole region comprises the interlayer dielectric (116), the high-k dielectric material (118), and the dipole layer (122); [claim 19] wherein the interlayer dielectric comprises a low-K dielectric ([0019]; 116 can comprise silicon oxide, a low-K dielectric); [claim 20] wherein the high-k dielectric material comprises one or more of hafnium oxide and lanthanum (La) doped high-k dielectrics ([0021]; 118 can comprise hafnium oxide).
Chang fails to expressly disclose where the dipole layer is formed by [claim 15] exposing the substrate to alternating cycles of titanium nitride (TiN) and a dipole precursor at a temperature in a range of about 200 °C to about 500 °C, the dipole precursor comprising one or more of titanium halide, triethylaluminum, tantalum halide, tantalum metal organic precursors, and titanium metal organic precursors. 
Chang discloses in [0029] that the dipole layer is an n-type work-function layer. 
Hekmatshoartabari discloses in col. 7, lines 53-59 thatan n-type work-function layer can be TiAlN.
Jeon discloses that TiAlN can be formed by an ALD process that alternately cycles TiN and AlN at a temperature of 250°C, see Experimental Section and Abstract.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the dipole layer to be TiAlN; if this leads to the anticipated success, in the instant case providing a layer that modifies the electrical characteristics of the transistor, it is likely the product not of innovation but of ordinary skill.
Further, given the teachings of Jeon, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Chang in view of Hekmatshoartabari by employing the well known or conventional features of transistor fabrication, such as displayed by Jeon, by employing a PEALD process with using TiN and AlN within the claimed temperature range in order to provide a TiAlN with better composition (Conclusions).
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hekmatshoartabari in view of Jeon as applied to claim 15 above, and further in view of Lin.
Although the method disclosed by Chang in view of Hekmatshoartabari in view of Jeon shows substantial features of the claimed invention (discussed in paragraph 15 above), it fails to expressly disclose:
wherein the dipole layer has a thickness of less than about 50 Å.  
Chang discloses in [0029] that the dipole layer is a work-function layer.
Lin discloses in col. 11, lines 41-55 that a work-function layer in a transistor can have a thickness of 10-40 Å.
As stated in MPEP 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Therefore, since the claimed range and disclosed range overlap, there is a prima facie case of obviousness.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813